      Case 2:09-cr-00158-RAJ Document 248 Filed 05/29/20 Page 1 of 1



 1                                                  THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7                                                    No. CR09-158 RAJ
      UNITED STATES OF AMERICA,
 8                                                    ORDER GRANTING MOTION
                                  Plaintiff,
                                                      TO FILE OVERLENGTH BRIEF
 9
      v.
10    KAUSHAL KAINTH,
11                                Defendant.
12

13          The Court, having received and reviewed the Defendant’s Motion to File
14   Overlength Brief, and based on all of the other records and files in this case, and good

15   cause appearing,

16          It is hereby ORDERED Defendant’s Motion to File Overlength Brief (Dkt. #243)

17   is GRANTED.

18
           DATED this 29th day of May, 2020.
19

20

21
                                                          A
                                                          The Honorable Richard A. Jones
22                                                        United States District Judge

23

24


     ORDER GRANTING MOTION                                      LAW OFFICES OF JOHN HENRY BROWNE, P.S.
     TO FILE OVERLENGTH BRIEF - 1                                           801 SECOND AVENUE, SUITE 800
                                                                            SEATTLE, WASHINGTON 98104
                                                                         (206) 388-0777 • FAX: (206) 388-0780
